Third District Court of Appeal
                              State of Florida

                           Opinion filed July 29, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D15-1066
                        Lower Tribunal No. 96-36879
                            ________________


                            Al Jerome Carter,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.



     A case of original jurisdiction―habeas corpus.

     Al Jerome Carter, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, SHEPHERD and SALTER, JJ.

     SHEPHERD, J.
                              ON ORDER TO SHOW CAUSE

      Petitioner, Al Jerome Carter, has filed seventeen post-conviction petitions or

appeals with this court since 2001. The majority of these appear to be frivolous

appeals or petitions. Carter’s most recent petition for habeas corpus exemplifies

the frivolous nature of his past filings, as it re-raises verbatim an identical issue not

only raised in and rejected by the trial court, but also affirmed by this court in case

number 3D14-2944 three months prior to Carter’s filing of the current petition.

      On May 14, 2015, this court issued an order to show cause why Carter

should not be prohibited from filing any further pro se appeals, pleadings, motions,

or petitions relating to his convictions, judgments, and sentences in case number

96-36879. Carter responded that he is not an attorney and did not know that he

was being frivolous. Carter’s status as either a pro se litigant or an attorney is

irrelevant in justifying his frivolous filings with this court. “[I]t is a mistake to

hold a pro se litigant to a lesser standard than a reasonably competent attorney.”

Kohn v. Miami Beach, 611 So. 2d 538, 539 (Fla. 3d DCA 1992). The very reason

for this rule underlies the present case as “applying a lesser standard [to pro se

litigants] would only encourage continued frivolous litigation.”          Gladstone v.

Smith, 729 So. 2d 1002, 1004 (Fla. 4th DCA 1999).

      “[A]ny citizen, including a citizen attacking his or her conviction, abuses the

right to pro se access by filing repetitious and frivolous pleadings, thereby



                                           2
diminishing the ability of the courts to devote their finite resources to the

consideration of legitimate claims.” State v. Spencer, 751 So. 2d 47, 48 (Fla.1999).

After an order to show cause and the opportunity to answer, a court may sanction a

party for repetitious and frivolous pleadings by preventing further filings from that

party. Id.

      Upon consideration of the seventeen filings from Carter before this court,

and Carter’s response to the court’s show cause order, we find that Carter has

failed to demonstrate good cause for his actions. Based on Carter’s repeated

attempts to abuse the judicial system with frivolous appeals, it is hereby ordered

that the Clerk of the Third District Court of Appeal shall refuse to accept any

further filings relating to lower tribunal case number 96-36879, unless they have

been reviewed and signed by an attorney who is a licensed member of the Florida

Bar in good standing. Any such further and unauthorized pro se filings by Carter

will subject him to sanctions, including the issuance of written findings forwarded

to the Florida Department of Corrections for consideration by it of disciplinary

action. See 944.279(1), Fla. Stat. (2013).

      So ordered.




                                         3